MEMORANDUM**
The district court did not err by denying Ferrera-Ortiz’s motion to suppress. Based on the totality of the information known to officers at the time of the search, the police had probable cause to believe Ferrera-Ortiz’s car contained contraband. See Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). The *248warrantless search was therefore permissible under the automobile exception. See California v. Acevedo, 500 U.S. 565, 580, 111 S.Ct. 1982, 114 L.Ed.2d 619 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.